Citation Nr: 0839434	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


ISSUE

Entitlement to an initial compensable rating for status post 
right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
status post right inguinal hernia repair with a 
noncompensable rating effective October 26, 2006. 


FINDING OF FACT

The evidence does not show that the veteran currently has a 
post-operative right inguinal hernia repair that is 
manifested by a scar that is deep, unstable, painful on 
examination, that exceeds 6 square inches, or that limits 
function of the affected part.


CONCLUSION OF LAW

The criteria for an initial compensable rating for status 
post right inguinal hernia repair, including a residual scar, 
have not been met for any period of time covered by this 
appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, Diagnostic Codes 7801- 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in February 2007 the RO granted 
service connection for status post right inguinal hernia 
repair with a noncompensable rating effective October 26, 
2006.  The veteran has appealed this initial rating.  The 
Board notes that the veteran's right hernia disability has 
been evaluated under the provisions of Diagnostic Code 7805 
since service connection was granted.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The Board has considered whether Diagnostic Code 7338 should 
be applied as it includes the rating criteria for inguinal 
hernias.  However, as the veteran does not currently have a 
right inguinal hernia, those criteria are not for 
application.  

Prior to October 23, 2008, in order to obtain an evaluation 
of 10 percent or higher evaluation for scars located on areas 
other than the head, face, or neck, there must be a deep 
scar, or a scar that causes limited motion, which covers an 
area or areas exceeding 6 square (sq.) inches (39 sq. 
centimeters (cm.)).  38 C.F.R. § 4.118, Diagnostic Codes 
7801.  Scars that are superficial and do not cause limited 
motion may receive a 10 percent evaluation if the scar is at 
least 144 square inches.  Diagnostic Code 7802.  A 
superficial unstable scar or one that is painful on 
examination is also entitled to a ten percent evaluation 
pursuant to Diagnostic Codes 7803 and 7804.  Diagnostic Code 
7805 provides that other scars are to be rated on limitation 
of function of affected part.  38 C.F.R. § 4.118.

Effective October 23, 2008, the Diagnostic Codes were 
amended.  However, the amendments are only applicable to 
cases where the claim was received on or after October 23, 
2008, or if the veteran requests review under the new 
regulations.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As 
neither situation is applicable in this case, only the rating 
criteria discussed above will be considered.  

In January 2007 the veteran was accorded a compensation and 
pension (C&P) scars examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination.  
During the examination the veteran described pain in his left 
inguinal region that had become persistent over the past 5 to 
6 years.  The physician noted that the veteran underwent a 
left herniorrhaphy surgery in 2000.  Physical examination 
mainly explored the left inguinal scar and not the right.  
The examiner noted that the right inguinal hernia condition 
appeared to be stable as noted in the digestive conditions 
examination.  

In January 2007 the veteran was accorded a C&P digestive 
conditions examination.  The examiner reports that the claims 
file was reviewed pursuant to this examination.  During the 
examination the veteran reported that he experienced 
occasional sharp pain in the right groin/inguinal region with 
walking or prolonged standing almost daily.  The examiner 
noted that the veteran had an 8 centimeter right inguinal 
hernia repair scar that was "slightly numb, but otherwise 
has not skin breakdowns, depression, underlying tissue. . . 
adherence, keloid formation or other symptoms."  Physical 
examination yielded as follows:

General location of scar:  trunk 
(anterior surface)
Exact location of scar:  right inguinal 
region
Maximum width:  0.2
Maximum length:  8
Unit of measurement:  centimeters
Tenderness on palpation:  no

The examiner noted "no significant effects" on the 
veteran's employment or daily activities, no loss of 
function, and no underlying soft tissue damage.

Private medical records dated in October 2007 showed the 
veteran complaining of neuritis type discomfort in his left 
inguinal area in the region of a prior inguinal hernia 
repair.  During physical examination the physician stated "I 
could not find any specific hernia and I reviewed his recent 
CT pelvis which does not suggest hernia."  The impression 
was "post inguinal hernia chronic intermittent neuritis in 
the region of the incision and canal."  The Board notes that 
the veteran is not service-connected for a left inguinal 
hernia.

In correspondence dated in May 2008 a private physician 
addressed the veteran's complaints of pain in the inguinal 
area; however, this correspondence has been amended in 
handwriting.  The veteran was informed in the June 2008 
supplemental statement of the case that if he provided a 
statement from the physician without the amendments, it would 
be considered.  The veteran did not do so and therefore the 
physician's statement will not be considered in this 
decision.

While evidence confirms the presence of a scar at the site of 
the right herniorrhaphy, this scar is described as well 
healed, nontender, and less than 6 square inches, so it does 
not meet the criteria for a compensable rating.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001, 2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the 
Board has considered the veteran's complaints relative to the 
inguinal hernia scar, the medical examiners did not find any 
evidence of disability.  The Board finds the probative 
medical evidence of record highly probative evidence that 
shows none of the criteria for a higher evaluation are met.  
Accordingly, the criteria for a compensable rating for a 
status post right inguinal hernia repair are not met at any 
time during the appeal period. 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Board further finds that assignment of an extra-schedular 
rating is not warranted since there is no evidence of any 
residuals stemming from the veteran's service-connected right 
inguinal hernia surgery that has resulted in marked 
interference with his earning capacity or employment or 
necessitated frequent periods of hospitalization.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran's appeal stems from the initial grant of 
service connection for status post right inguinal hernia 
repair.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, Section 5103(a) notice is no longer 
required in this case.

Regarding the duty to assist, STRs and private treatment 
records have been obtained and associated with the claims 
file.  Furthermore, the veteran has been accorded multiple VA 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.   

ORDER

A compensable rating for status post right inguinal hernia 
repair is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


